Case 2:17-cv-01205-KM-JBC Document 154 Filed 11/20/20 Page 1 of 2 PageID: 12164




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



  GEORGE E. WARREN LLC,
                                                 Civ. No. 17-1205 (KM)(JBC)
                  Plaintiff,
                                                           ORDER
  v.

  COLONIAL PIPELINE COMPANY, and
  POWDER SPRINGS LOGISTICS, LLC

                 Defendants.



 KEVIN MCNULTY, U.S.D.J.:
         Before the Court are the summary judgment motions (DE 112) (DE 116)
 of defendants Powder Springs Logistics, LLC and Colonial Pipeline Company,
 and plaintiff’s cross-motion for summary judgment and for partial summary
 judgment (DE 126). Also before the Court are defendants’ motion to preclude
 testimony of plaintiff’s expert witness (DE 114) and plaintiff’s motion to exclude
 the expert reports and testimony of defendants’ proposed expert witness (DE
 130).
         The Court having considered the papers in support and in opposition
 (DE 113, DE 117, DE 128, DE 136, DE 138, DE 146) and decided the motion
 without oral argument; for the reasons stated in the Opinion filed on this date,
 and for good cause shown:
         IT IS this 20th day of November, 2020
         ORDERED as follows:
         1. Defendant Powder Springs Logistics, LLC’s motion to for summary
           judgment (DE 112) is GRANTED.
         2. Defendant Colonial Pipeline Company’s motion for summary
           judgment (DE 116) is GRANTED.
Case 2:17-cv-01205-KM-JBC Document 154 Filed 11/20/20 Page 2 of 2 PageID: 12165




       3. Plaintiff’s cross-motion for summary judgment and for partial
          summary judgment (DE 126) is DENIED.
       4. The Court having dismissed the substantive claims, the parties’
          motions to preclude expert testimony (DE 114, DE 130) are dismissed
          as moot.
       The clerk shall close the file.


                                           /s/ Kevin McNulty
                                           _____________________________
                                           KEVIN MCNULTY
                                           United States District Judge
